Citation Nr: 0211707	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel






INTRODUCTION

The appellant served on active duty from January 1961 to 
October 1964.  He was discharged in October 1964 under other 
than honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1997 administrative decision by the VA 
Regional Office (RO) in Phoenix, Arizona, which found that 
the character of the appellant's service was considered 
dishonorable for VA purposes.

The record reflects that the appellant originally requested a 
personal hearing at the RO in conjunction with his appeal.  
By correspondence dated in May 1998, the RO informed the 
appellant that such a hearing was scheduled for June 1998.  
However, as noted in the March 1999 Supplemental Statement of 
the Case, no response was received from the appellant 
regarding this correspondence.  Thus, his request for a 
personal hearing is deemed withdrawn.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The appellant's discharge from service is considered 
dishonorable for VA purposes.

3.  The evidence does not show that the appellant was insane 
at the time of he committed the acts which resulted in his 
discharge from service.





CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.12 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  A January 1969 statement from the National 
Personnel Records Center (NPRC) notes that the appellant had 
two periods of active duty.  The first was from January 1961 
to January 9, 1964, for which he received an honorable 
discharge.  The second was from January 10, 1964, to October 
1964, for which he was discharged under other than honorable 
conditions.  Moreover, the NPRC stated that the appellant was 
not eligible for complete separation when discharged on 
January 9, 1964.

The appellant's service records reflect that he was 
recommended for and accepted an undesirable discharge by 
reason of unfitness.  In an August 1964 statement, he 
acknowledged engaging in homosexual acts during his active 
service with two fellow service-men, and two civilians.  
Further, he acknowledged that he had requested and accepted 
money from the civilians to engage in these acts.  Sample 
charges were drafted against the appellant for violating the 
Uniform Code of Military Justice, in which he was charged 
with three counts of sodomy.  Two of these charges named the 
fellow service-men he identified in his August 1964 
statement, while the other charge identified one of the 
civilians from whom he had accepted money for engaging in 
homosexual acts.  A September 1964 psychiatric evaluation 
found that the appellant was considered responsible for his 
behavior from a medico-legal viewpoint, and that there were 
no psychiatric contraindications to his being 
administratively separated from service.  Later that month, 
the appellant requested an undesirable discharge for the good 
of the service and to escape trial by court-marital.  He 
acknowledged the consequences of this request, and that he 
waived having his case heard by a board of officers, to 
appear in person before such board, to be represented by 
counsel, and to submit statements in his own behalf.

An October 1979 VA administrative decision noted that the 
appellant's service records showed that he had been convicted 
by special court martial of absent without leave (AWOL) from 
April to May 1964, but that he was recommended for discharge 
due to engaging in homosexual acts.  It was also noted that 
the appellant was not eligible for complete separation on 
January 9, 1964, and that the date which he would have 
completed the term of service for which he was obligated at 
the time of his original enlistment was in October 1964, at a 
time later than the date he was actually separated from 
service.  The administrative decision concluded that the 
appellant's discharge for the January 1961 to October 1964 
period was issued under dishonorable conditions constituting 
a bar to VA benefits.  Nevertheless, the appellant was 
entitled to health care for any disability incurred or 
aggravated during his military service.

The record reflects that the appellant submitted a new 
application for VA benefits in May 1996, and that the RO 
chose to readjudicate the character of discharge issue on a 
de novo basis due to a change in regulations.  Accordingly, 
the RO sent correspondence to the appellant in July 1996, 
which included a copy of the provisions of 38 C.F.R. § 3.12, 
that informed him that he might submit any evidence that 
presented his side of the case, that he could appear at a 
personal hearing, and that if he did not respond in 60 days 
the RO would make their decision using the evidence already 
of record.  No response appears to be on file from the 
appellant regarding this correspondence.

By a February 1997 administrative decision, the RO concluded 
that the character of the appellant's discharge was a bar to 
VA benefits.  This decision noted, in part, that an other 
than honorable discharge for acts of homosexual prostitution 
were considered dishonorable for VA purposes, and that the 
record showed that the appellant admitted accepting money on 
several occasions for engaging in homosexual acts.  In 
addition, the RO informed the appellant that he could ask the 
Service Department Discharge Review Board to change the 
character of his discharge, or he could request a correction 
of his military records through the Service Department Board 
for Correction of Military Records.  The RO also provided the 
appellant with the relevant forms for making such requests.

The appellant appealed the February 1997 administrative 
decision to the Board.  In statements submitted by the 
appellant's representative in August 1998 and February 2002, 
it was contended that while the appellant was discharged for 
homosexual acts, the evidence did not show that he was 
actually discharged for homosexual prostitution.  The August 
1998 statement also contended that the two service-men with 
whom the appellant engaged in homosexual acts were not of 
disparate rank.  Further, it was contended that 38 C.F.R. 
§ 3.12(d)(1) was not for application because this was not the 
type of offense for which he would have received a general 
court martial.  (Emphasis in original).


Legal Criteria.  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  38 C.F.R. § 3.12(b).  Benefits are not payable 
where the former service member was discharged or released 
under one of the following conditions:  (1) As a 
conscientious objector who refused to perform military duty, 
wear the uniform, or comply with lawful order of competent 
military authorities; (2) By reason of the sentence of a 
general court-martial; (3) Resignation by an officer for the 
good of the service; (4) As a deserter; (5) As an alien 
during a period of hostilities, where it is affirmatively 
shown that the former service member requested his or her 
release; or (6) By reason of a discharge under other than 
honorable conditions issued as a result of an absence without 
official leave (AWOL) for a continuous period of at least 180 
days.  This bar to benefit entitlement does not apply if 
there are compelling circumstances to warrant the prolonged 
unauthorized absence.  38 C.F.R. § 3.12(c).

A discharge or release because of one of the offenses 
specified is considered to have been issued under 
dishonorable conditions:  (1) Acceptance of an undesirable 
discharge to escape trial by general court-martial; (2) 
Mutiny or spying; (3) An offense involving moral turpitude, 
which includes, generally, conviction of a felony; (4) 
Willful and persistent misconduct, which includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct, with the exception that a discharge because of a 
minor offense will not, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious; or (5) Homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).

Examples of homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty include child molestation, homosexual prostitution, 
homosexual acts or conduct accompanied by assault of 
coercion, and homosexual acts or conduct taking place between 
service members of disparate rank, grade, or status when a 
service member has taken advantage of his or her superior 
rank, grade, or status.  38 C.F.R. § 3.12(d)(5).


Analysis.  In the instant case, the Board finds that the 
character of the appellant's discharge is dishonorable for VA 
purposes, and, as such, is a bar to VA benefits.

The Board notes that prostitution is defined as the act or 
practice of engaging in sexual activity for money or its 
equivalent; commercialized sex.  BLACK'S LAW DICTIONARY 1238 
(7th ed. 1999).

The record reflects, and the appellant does not dispute, that 
he was discharged from service because he engaged in 
homosexual acts, although it has been contended he did not 
engage in homosexual prostitution.  As detailed above, the 
appellant admitted in an August 1964 statement that he 
engaged in homosexual acts with two fellow service-men and 
two civilians while he was on active duty.  The Board 
acknowledges that the record does not show that the two 
service-men were of disparate rank.  However, the appellant 
acknowledged in his August 1964 statement that he requested 
and accepted money from the civilians for engaging in 
homosexual acts with them.  Inasmuch as the appellant 
received money for the homosexual acts he engaged in with 
civilians, the Board concludes that he clearly engaged in 
homosexual prostitution..  

The Board further notes that the appellant accepted discharge 
from service in order to avoid court martial, and that one of 
the sample charges of sodomy specifically listed an 
individual who paid money to the appellant for engaging in 
homosexual acts.  Accordingly, the Board finds that that the 
appellant's discharge was based, at least in part, on 
homosexual prostitution.  Thus, his discharge is considered 
dishonorable for VA purposes.  38 C.F.R. § 3.12(d)(5).

The Board also finds that the appellant was not insane at the 
time of committing the offense causing his dishonorable 
discharge.  38 C.F.R. § 3.12(b).  He underwent a psychiatric 
evaluation in September 1964, and was found to be responsible 
for his behavior from a medico-legal viewpoint.  No evidence 
is on file which refutes that finding.

With respect to the representative's contentions, the Board 
notes that the pertinent regulatory provision in this case is 
38 C.F.R. § 3.12(d)(5), and not 38 C.F.R. § 3.12(d)(1).  
Further, the provisions of 38 C.F.R. § 3.12(d)(5) does not 
require that the homosexual acts be the type of offenses for 
which the appellant would have received a general court 
martial in order for the discharge to be considered 
dishonorable for VA purposes.

For the reasons stated above, the Board finds that the 
appellant's discharge was dishonorable for VA purposes.  
Consequently, the appellant has no legal entitlement to VA 
benefits, and his claim must be denied as a matter of law.  
38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the law is dispositive of the instant 
case, the benefit of the doubt rule is not for application.  

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that it does not appear that the RO had the 
benefit of the explicit provisions of the VCAA when it 
addressed the case below.  Nevertheless, the Board finds that 
VA's duties under the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  The 
record reflects that the RO informed the appellant of the law 
and regulations concerning character of discharge and why his 
discharge was a bar to VA benefits by various documents, 
including the July 1996 correspondence, the February 1997 
administrative decision, the March 1998 Statement of the 
Case, correspondence dated in January 1999, and the March 
1999 Supplemental Statement of the Case.  The VCAA made no 
changes to these requirements.  In addition, the appellant 
has not identified any pertinent evidence that is not of 
record.  Moreover, as the law and not the facts is 
dispositive in this case, there does not appear to be any 
reasonable possibility that any additional assistance would 
aid in substantiating the appellant's claim.  See § 3 of the 
VCAA (codified at 38 U.S.C.A. § 5103A(a)(2) (West Supp. 
2001)).  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board concludes that further development 
and further expending of VA's resources is not warranted.  

The Board also finds that the appellant was not prejudiced by 
the decision to proceed with appellate review of this case.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  For the reasons 
stated above, the Board has determined that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, and that the appellant is not entitled to the 
benefit sought on appeal as a matter of law.  Also, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
case below, and the Board has done the same.  The Board has 
already noted, in essence, that the VCAA made no changes to 
the pertinent laws and regulations that are dispositive of 
this case.  Consequently, the Board concludes that the 
appellant's procedural rights have not been abridged. 







ORDER

Inasmuch as the character of the appellant's discharge from 
service is a bar to VA benefits, the benefit sought on appeal 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

